WILLIAM PENN BANK, FSB

DEFERRED COMPENSATION PLAN FOR DIRECTORS AND ADVISORY DIRECTORS

 

As amended and restated

 

WHEREAS, William Penn Bank, FSB (the “Bank”) through its Board of Directors (the
“Board”) adopted a Deferred Compensation Plan for Directors and Advisory
Directors (the “Plan”) on December 19, 1984 which plan has remained in effect
since that date of approval; and

 

WHEREAS, certain revisions to the Plan are necessary in order to conform such
Plan to the requirements of Section 409A of the Internal Revenue Code of 1986,
as amended (“Code”) and related regulations and notices promulgated thereunder,
with such revisions to be effective as of January 1, 2009.

 

NOW THEREFORE, the Bank, acting through its Board, hereby adopts this Restated
Deferred Compensation Plan (the “Restated Plan”), on December 3, 2008 to be
effective as of the 1st day of January 2009, for certain directors (the
“Participants”) to be designated from time to time by the Board in accordance
with the following provisions:

 

 

ARTICLE I

 

Purpose

 

1.1       The purpose of this Plan is to provide Directors and Advisory
Directors of William Penn Bank, FSB the opportunity to defer the payment of
compensation earned in that capacity with one common bookkeeping account being
maintained for all Participants.

 

ARTICLE II

 

Definitions

 

2.1       “Account” means the one common bookkeeping account for all deferred
compensation maintained on behalf of all Participants in the Plan.

 

2.2       Change in Control of the Bank or the Company shall mean: (i) a change
in ownership of the Bank or the Company under paragraph (a) below, or (ii) a
change in effective control of the Bank or the Company under paragraph (b)
below, or (iii) a change in the ownership of a substantial portion of the assets
of the Bank or the Company under paragraph (c) below:

 

(a)       CHANGE IN THE OWNERSHIP OF THE BANK OR THE COMPANY. A change in the
ownership of the Bank or the Company shall occur on the date that any one
person, or more than one person acting as a group (as defined in paragraph (b)),
acquires ownership of stock of the corporation that, together with stock held by
such person or group, constitutes more than 50 percent of the total fair market
value or total voting power of the stock of such corporation. However, if any
one person or more than one person acting as a group, is considered to own more
than 50 percent of the total fair market value or total voting power of the
stock of a corporation, the acquisition of

 

--------------------------------------------------------------------------------

additional stock by the same person or persons is not considered to cause a
change in the ownership of the corporation (or to cause a change in the
effective control of the corporation (within the meaning of paragraph (b)
below). An increase in the percentage of stock owned by any one person, or
persons acting as a group, as a result of a transaction in which the corporation
acquires its stock in exchange for property will be treated as an acquisition of
stock for purposes of this section. This paragraph (a) applies only when there
is a transfer of stock of a corporation (or issuance of stock of a corporation)
and stock in such corporation remains outstanding after the transaction.

 

(b)       CHANGE IN THE EFFECTIVE CONTROL OF THE BANK OR THE COMPANY. A change
in the effective control of the Bank or the Company shall occur on the date that
either (i) any one person, or more than one person acting as a group (as
determined below), acquires (or has acquired during the 12-month period ending
on the date of the most recent acquisition by such person or persons) ownership
of stock of the corporation possessing 30 percent or more of the total voting
power of the stock of such corporation; or (ii) a majority of members of the
corporation's board of directors is replaced during any 12-month period by
directors whose appointment or election is not endorsed by a majority of the
members of the corporation's board of directors prior to the date of the
appointment or election, provided that for purposes of this paragraph (b)(ii),
the term corporation refers solely to a corporation for which no other
corporation is a majority shareholder. In the absence of an event described in
paragraph (i) or (ii), a change in the effective control of a corporation will
not have occurred. If any one person, or more than one person acting as a group,
is considered to effectively control a corporation (within the meaning of this
paragraph (b)), the acquisition of additional control of the corporation by the
same person or persons is not considered to cause a change in the effective
control of the corporation (or to cause a change in the ownership of the
corporation within the meaning of paragraph (a)). Persons will not be considered
to be acting as a group solely because they purchase or own stock of the same
corporation at the same time, or as a result of the same public offering.

 

(c)       CHANGE IN THE OWNERSHIP OF A SUBSTANTIAL PORTION OF THE BANK OR THE
COMPANY'S ASSETS. A change in the ownership of a substantial portion of the Bank
or the Company's assets shall occur on the date that any one person, or more
than one person acting as a group (as determined below), acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) assets from the corporation that have a
total gross fair market value equal to or more than 40% of the total gross fair
market value of all of the assets of the corporation immediately prior to such
acquisition or acquisitions. For this purpose, gross fair market value means the
value of the assets of the corporation, or the value of the assets being
disposed of, determined without regard to any liabilities associated with such
assets. There is no Change in Control event under this paragraph (c) when there
is a transfer to an entity that is controlled by the shareholders of the
transferring corporation immediately after the transfer.

 

(d)       Each of the sub-paragraphs (a) through (c) above shall be construed
and interpreted consistent with the requirements of Section 409A of the Code and
any Treasury regulations or other guidance issued thereunder. However, a change
in control shall not be deemed to have occurred as a result of a holding company
reorganization of the Company and simultaneous acquisition of more than 50% of
the Company's stock

 

2

 



 

--------------------------------------------------------------------------------

(following the Company's conversion to stock form) by a parent savings and loan
holding company or bank holding company.

 

 

2.3

“Company” shall mean William Penn Bancorp, Inc.

 

2.4       “Disability” means (A) the Participant is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months; or (B) the Participant
is, by reason of any medically determinable physical or mental impairment that
can be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, receiving income replacement benefits for a
period of not less than three months under an accident and health plan covering
employees of the Bank. As a condition to any benefits, the Bank may require the
Participant to submit to such physical or mental evaluations and tests as the
Board of Directors deems appropriate.

 

2.5       “Eligible Participant” shall mean individuals who are Directors or
Advisory Directors of the Bank.

 

2.6       “Participant” means any Eligible Participant who has properly executed
a Participation Agreement.

 

2.7       “Plan” means the William Penn Bank, FSB Deferred Compensation Plan for
Directors and Advisory Directors as it may be amended from time to time, and the
Participation Agreement executed by the Participant, both of which constitute
the Plan.

 

 

2.8

“Bank” means William Penn Bank, FSB.

 

ARTICLE III

 

3.1       Any present or future Eligible Participant shall be eligible to
participate in the Plan, provided a Participation Agreement is executed before
such participation is desired.

 

ARTICLE IV

 

Deferment of Compensation

 

4.1       Participation in the Plan is optional. Any Director who elects to
participate may defer all or part of his/her annual compensation earned as a
Director. The Participant shall have the right to amend or terminate his/her
election to participate in the Plan prior to January 1 of each year.

 

ARTICLE V

 

Plan Administration

 

5.1       The deferred compensation of the Participant will not be paid by the
Bank to the Participant as it is earned by the Participant. Rather, the Bank
shall credit to the Account referred to in Section 5.2 below the amount of
Participant’s deferred compensation earned over that period.

 

3

 



 

--------------------------------------------------------------------------------

5.2       The Bank hereby establishes one bookkeeping Account for all
Participants. The principal amount of compensation deferred in any and all Plan
years together with the interest accrued on that amount at a rate equal to the
highest rate offered on the Bank certificates of deposit on December 31,
adjusted annually, will be payable to the Participant, or in the event of
his/her death, to this/her beneficiary/estate, as the Participant elects under
Article 8.1 of this document. The account shall not constitute or be treated as
a trust fund of any kind.

 

5.3       Following the end of each year, the Bank will furnish each Participant
with a prior year statement showing the amount of deferred compensation and
interest credited to the Account during the prior year for that Participant at
the close of the last business day of the prior calendar year. Notwithstanding
the foregoing, amounts assigned to Participants are not assigned to their
Account unconditionally, and shall always remain the property of the Bank. The
Participants rights in the Account are limited to the rights to receive payments
as hereinafter provided and the Participant’s position with respect thereto is
that of a general unsecured creditor of the Bank.

 

ARTICLE VI

 

Distributions and Hardship Withdrawals

 

6.1       Normal Retirement Benefit. Upon the retirement of the Participant on
or after age 70 (“Normal Retirement Age”), the Bank shall pay to the Participant
by the first day of the first month following Normal Retirement Age the benefit
described in this Section 6.1 in lieu of any other benefit under this Agreement.

 

6.1.1    Amount of Benefit. The benefit under this Section 6.1 is the
bookkeeping Account balance at the date of the retirement after Normal
Retirement Age.

 

6.1.2    Payment of Benefit. The Bank shall pay the benefit to the Participant
in the form elected by the Participant on the Election Form. If the Participant
elected to receive his benefit in the form of installments, the Bank shall
continue to credit interest on the remaining account balance during any
applicable installment period fixed at the rate in effect under Section 5.2 on
the date of the Participant’s Termination of Service.

 

6.2       In the event of his/her death, a beneficiary properly designated in
writing by him/her, shall receive distributions beginning on the first day of
the first month after the Participant’s death.

 

6.3       A Participant may request a withdrawal under this Agreement prior to
termination of Director status or prior to his 70th birthday which the Bank may,
in its discretion, grant if the request is based on Hardship.

 

“Hardship” If an Unforeseeable Emergency occurs, the Participant, by written
instructions to the Bank, may discontinue deferrals hereunder. Any subsequent
Deferral Elections may be made only in accordance with Section 4.1 hereof.

 

“Unforeseeable Emergency” means a severe financial hardship to the Participant
resulting from an illness or accident of the Participant, the Participant’s
spouse, or the Participant’s dependent (as defined in Section 152(a) of the
Code), loss of the

 

4

 



 

--------------------------------------------------------------------------------

Participant’s property due to casualty, or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant.

 

“Hardship Distribution” If an Unforeseeable Emergency occurs, the Participant
may petition the Board to receive a distribution from the Plan. The Board in its
sole discretion may grant such petition. If granted, the Participant shall
receive, within sixty (60) days, a lump sum distribution from the Plan (i) only
to the extent deemed necessary by the Board to remedy the Unforeseeable
Emergency, plus an amount necessary to pay taxes reasonably anticipated as a
result of the distribution; and (ii) after taking into account the extent to
which such hardship is or may be relieved through reimbursement or compensation
by insurance or otherwise or by liquidation of the Participant’s assets (to the
extent the liquidation would not itself cause severe financial hardship). In any
event, the maximum amount which may be paid out pursuant to this Section 6.3 is
the Account balance as of the day that the Participant petitioned the Board to
receive a Hardship Distribution under this Section.

 

6.4       Early Retirement Benefit. Upon Termination of Service prior to Normal
Retirement Age for reasons other than death, Change in Control or Disability,
the Bank shall pay to the Participant the benefit described in this Section 6.4
in lieu of any other benefit under this Agreement by the first day of the first
month after the Termination of Service.

 

6.4.1    Amount of Benefit. The benefit under this Section 6.4 is the Account
balance at the time of the Participant’s Termination of Service.

 

6.4.2    Payment of Benefit. The Bank shall pay the benefit to the Participant
in the form elected by the Participant on the Election Form. If the Participant
elected to receive his benefit in the form of installments, the Bank shall
continue to credit interest on the remaining account balance during any
applicable installment period fixed at the rate in effect under Section 5.2 on
the date of the Participant’s Termination of Service.

 

6.5       Disability Benefit. If the Participant terminates service due to
Disability prior to Normal Retirement Age, the Bank shall pay to the Participant
the benefit described in this Section 6.5 in lieu of any other benefit under
this Agreement.

 

6.5.1    Amount of Benefit. The benefit under this Section 6.5 is the Account
balance at the time of the Participant’s termination of service following the
Disability. The benefit shall be paid by the first day of the first month after
the Disability.

 

6.5.2    Payment of Benefit. The Bank shall pay the benefit to the Participant
in the form elected by the Participant on the Election Form. If the Participant
elected to receive his benefit in the form of installments, the Bank shall
continue to credit interest on the remaining account balance during any
applicable installment period fixed at the rate in effect under Section 5.2 on
the date of the Participant’s Termination of Service.

 

6.6       Change of Control Benefit. Upon Termination of Service within 12
months of a Change in Control, the Bank shall pay to the Participant the benefit
described in this Section 6.6 in lieu of any other benefit under this Agreement.

 

6.6.1    Amount of Benefit. The benefit under this Section 6.6 shall be the
Account balance at the time of the Participant’s termination of service
following a Change in Control.

 

5

 



 

--------------------------------------------------------------------------------

 

6.6.2    Payment of Benefit. In the event of a Change in Control or its is
imminent that a Change of Control will occur within six (6) months, the Bank
shall establish a Rabbi Trust and shall place in the Rabbi Trust the present
value of the amounts necessary to fully fund the Bank’s benefit obligation to
the Participant, reduced amounts, if any, which have been paid to the
Participant (or his beneficiary) in accordance with this Agreement.

 

6.7       The Board of Directors of the Bank shall establish a committee
(hereinafter called the “Committee”) of three (3) of its members who are not
Participants in the Plan and who shall be responsible for making the
determination provided for in subparagraph 6.3 and for making any amendments to
the Plan. The Committee’s determination shall be binding an final. This
Committee shall have no right to amend this Plan without the consent of all of
the Participants.

 

ARTICLE VII

 

Beneficiary in the Event of Death

 

7.1       The participant has the right to designate a beneficiary in the event
of death and at any time change such designation by written notice delivered to
the Bank. If there is no designated beneficiary, payment of any distributions
which may be payable will be made to Participant’s spouse, if then living;
otherwise, to Participant’s children, per stirpes; if there are no children,
then the Participant’s executors and administrators; provided, however, that if
payments to a designated beneficiary have commenced and said beneficiary dies
before receiving all payments, the balance shall be paid to said beneficiary’s
estate in a lump sum.

 

ARTICLE VIII

 

Forms of Distribution

 

8.1       Starting with the first year of distribution, the Bank will use one of
the following forms of distribution:

 

 

(a)

a lump sum distribution.

 

 

(b)

120 equal monthly installments.

 

(c)       equal installments at specified further dates agreed upon by the Board
of Directors of the Bank and the Participant in the Participation Agreement.

 

8.2       The form of distribution will be that form designated by the
Participant in the Participation Agreement, which form of distribution shall not
be subject to change by the Participant. In the event Participant should die
prior to receiving any payments under Section 8.1 above, payments shall be made
to a designated beneficiary in the form selected by the Participant for the
beneficiary under Section 8.1 above. If no form of distribution is selected by
the Participant for himself/herself or the beneficiary, distribution shall be
made in a lump sum.

 

8.3       In the event of the Participant’s death after installment payments
have commenced, but prior to receiving the full amount due the Participant, the
unpaid balance will continue to be paid in installments to Participant’s
designated beneficiary for the unexpired

 

6

 



 

--------------------------------------------------------------------------------

portion of the form of distribution selected by Participant for himself or
herself under Section 8.1. In the event, however, that there is no beneficiary
designated, the unpaid balance shall be paid to Participant’s spouse, if living,
otherwise, to Participant’s executor or administrator, in a lump sum.

 

ARTICLE IX

 

The Bank and the Participant

 

9.1.      Nothing contained in this Plan and no action taken pursuant to the
provisions of this Plan shall create or be construed to create a trust of any
kind, or a fiduciary relationship between the Bank and a Participant, his or her
designated beneficiary or any other person. Any compensation deferred under the
provisions of this Plan, and interest credited thereto under Section 5.2, shall
continue for all purposes to be a part of the general funds of the Bank. To the
extent that any person acquires a right to receive payments from the Bank under
this Plan, such rights shall be no greater than the right of any unsecured
general creditor of the Bank.

 

9.2.      Nothing contained herein shall be construed as conferring upon the
Participant the right to continue in the employ of the Bank as a Director or in
any other capacity.

 

ARTICLE X

 

Miscellaneous Provisions

 

10.1.    The interest of the Participant under this Plan shall not be subject to
alienation, assignment, garnishment, attachment, execution, or levy of any kind.

 

10.2.    All matters pertaining to the construction, validity and effect of this
Plan shall be determined in accordance with the laws of the Commonwealth of
Pennsylvania.

 

10.3.    This Plan shall be binding on the successors in interest of both the
Bank and the Participants.

 

10.4     This Plan or the payments of any benefits hereunder shall not be
construed as giving to the Participant any right to be retained as a member of
the Board of Directors of the Bank.

 

10.5     Upon a termination of the Plan, the Participant may receive a lump sum
payment immediately paid to the Participant (without regard to any actual
Termination of Service) or designated beneficiary, provided, however, any such
distributions to be made in accordance with this Section 10.5 shall comply with
the requirements and limitation under Section 409A of the Code, including that
such lump-sum distribution shall only be made: (1) within thirty (30) days
before, or twelve (12) months after a change in the ownership or effective
control of the Bank or the Company, or change in the ownership of a substantial
portion of the assets of the Bank or the Company as described in Section
409A(2)(A)(v) of the Code, provided that all distributions are made no later
than twelve (12) months following such termination of the Plan and further
provided that all of the Bank’s arrangements which are substantially similar to
the Plan are terminated so the Participant and all participants under similar
arrangements shall receive all amounts of deferred compensation under such
terminated agreements within twelve (12) months of the termination of the
arrangements; (2) Upon the Bank’s dissolution or with the approval of a

 

7

 



 

--------------------------------------------------------------------------------

bankruptcy court provided that the amounts deferred under the Plan are included
in the Participant’s gross income in the latest of (i) the calendar year in
which the Plan terminates; (ii) the calendar year in which the amount is no
longer subject to a substantial risk of forfeiture; or (iii) the first calendar
year in which the distribution is administratively practical; or (3) Upon the
Bank’s termination of this and all other account balance plans (as referenced in
Section 409A of the Code or the regulations thereunder), provided that all
distributions are made no earlier than twelve (12) months and no later than
twenty-four (24) months following such termination, and the Bank does not adopt
any new account balance plans for a minimum of three (3) years following the
date of such termination.

 

ARTICLE XI

 

Section 409A Compliance

 

11.1     Notwithstanding anything herein to the contrary, the Committee shall
make reasonable efforts to administer the Plan and make benefit payments
hereunder in a manner that is not deemed to be contrary to the requirements set
forth at Section 409A of the Code and regulations and notices promulgated
thereunder such that any payments made would result in the requirement for the
recipient of such payments to pay additional interest and taxes to be imposed in
accordance with Section 409A(a)(1)(B) of the Code; provided, however, neither
the Bank, nor the Committee shall have any responsibility to a Participant or
beneficiary with respect to any tax liabilities that may be applicable to any
payments made by the Plan.

 

11.2     If any provision of the Plan shall be determined to be inconsistent
with the requirements of Section 409A of the Code, then, the Plan shall be
construed, to the maximum extent possible, to give effect to such provision in a
manner consistent with Section 409A of the Code, and if such construction is not
possible, as if such provision had never been included.

 

11.3Delay of Payment Commencement to Specified Employees. Notwithstanding any
provision in the Plan to the contrary, if a Participant is a Specified Employee,
such Participant's benefit payments shall become first payable to him or her as
of the first day of the seventh month next following his or her Termination of
Service, if and only if such payments, if made earlier, would result in the
recipient of such payments to pay additional interest and taxes to be imposed in
accordance with Section 409A(a)(1)(B) of the Code; provide that such payment
delay shall not be required in the event of the death of a Participant.
"Specified Employee" shall mean a key employee who, at any time during the plan
year, is (i) an officer of the Bank having an annual compensation greater than
$150,000 (as indexed), (ii) a 5-percent owner of the Company, or (iii) a
1-percent owner of or the Company having an annual compensation from the Bank
greater than $150,000; provided, however, that this subparagraph shall only be
effective if the stock of the Bank or the Company or a parent corporation is
publicly traded as set forth at Section 409A(a)(2)(B)(i).

 

11.4     Request to Delay Payment by Participant. Any request by a Participant
to delay the commencement date of the Participant’s Account, as may be permitted
in accordance with the Plan, shall be detailed in writing and approved by the
Board not less than one year prior to Termination of Service or age 70 and such
payment commencement date shall not be earlier than five years from Termination
of Service or age 70 absent such subsequent written request.

 

8

 



 

--------------------------------------------------------------------------------

11.5     Termination of Service means that the Participant ceases service with
the Bank for any reason whatsoever other than by reason of death, Disability, or
a leave of absence, which is approved by the Bank. "Termination of Service"
shall have the same meaning as "separation from service", as that phrase is
defined in Section 409A of the Code (taking into account all rules and
presumptions provided for in the Section 409A regulations).     

 

11.6     De Minimus Lump Sum Payment. Notwithstanding the foregoing, the Bank
may, in its sole discretion, commence pay-out of a Participant’s Account at any
time, provided that such pay-out amount shall be in an amount equal to not less
than the lump sum value of such Account determined on the date of such pay-out;
provided that such pay-out (1) accompanies the termination of the Participant’s
entire interest under the Plan and all similar arrangements that constitute an
account balance plan under Regulations at Section 1.409A-1(c) applicable to
Section 409A of the Code; and (2) the payment is not greater than the applicable
dollar amount under Code Section 402(g)(1)(B).

 

9

 



 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this instrument has been executed this 3rd day of December,
2008.

 

 

 

WILLIAM PENN BANK, FSB

 

 

 

 

By:

 

 

/s/ Charles Corcoran

 

 

 

 

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

 

 

 

 

 

 

Terry L. Sager

 

 

 

 

 

10

 



 

--------------------------------------------------------------------------------

PARTICIPATION AGREEMENT

FOR

WILLIAM PENN BANK, FSB

 

DEFERRED COMPENSATION PLAN

FOR

DIRECTORS AND ADVISORY DIRECTORS

 

1.          The undersigned Applicant for participation in the William Penn
Bank, FSB (the “Bank”) Deferred Compensation Plan for Directors and Advisory
Directors hereby designates that ____% of the annual compensation payable to the
Applicant by the Bank shall be deferred beginning January 1, 1985 for the year
1985. For all years thereafter, ____% of the annual compensation payable to
Applicant by the Bank shall be deferred beginning January 1 of each year.

 

2.          The Applicant reserves the right to amend or to terminate the future
deferral of annual compensation by written notice to the Bank prior to January 1
of each year.

 

3.          Form of distribution (check one block in each column): The form of
distribution selected may not be changed.)

 

 

Participant

 

Beneficiary

 

 

 

 

 

 

 

 

 

 

 

 

 

Lump Sum Distribution

 

 

 

 

 

 

 

 

 

 

 

Equal Monthly Installments

 

 

 

 

 

 

 

 

 

 

 

Other (Describe installment payment method agreed upon.):

 

 

 

 

 

 

 

I understand that I may change the amount of my deferrals and the form and
distribution timing of my benefit; provided, however, that any subsequent
Election Form with respect to the amount of my deferrals will not be effective
until the calendar year following the year in which the new Election Form is
received by the Bank.

 

Further, any change in the form and timing of distribution of my Deferrals shall
not be effective until the one year anniversary date of such new election; and
that such new election has been made at least one year in advance of the
commencement date of such distribution, absent such new election. Further, any
such change in the timing or form of the distribution shall postpone the
commencement date of such distribution by not less than five years.

 

The Applicant has read, understands, and agrees to adopt and participate in the
Plan in the manner designated above.

 

 

 

 

 

 

 

 

 

 

 

Applicant’s Signature

 

 

Date:

_________________

 

 

 

 

 

 

WILLIAM PENN BANK, FSB

 

 

 

 

 

 

By:

 

 

 

11

 



 

--------------------------------------------------------------------------------

 

BENEFICIARY DESIGNATION

FOR

WILLIAM PENN BANK, FSB

 

DEFERRED COMPENSATION PLAN

FOR

DIRECTORS AND ADVISORY DIRECTORS

 

 

I hereby designate the following as Death Beneficiaries under Section 7.1 of the
Plan.

 

 

1.

My primary beneficiary is:

 

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.

My contingent beneficiary is:

 

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

(If more than one beneficiary is designated, benefits payable shall be
distributed in equal shares unless otherwise indicated by Participant.)

 

 

 

 

 

Date

 

Participant’s Signature

 

 

 

 

 

12

 



 

 